DETAILED ACTION
This office action is responsive to the Request for Continued Examination and amendment of October 26, 2021. By that amendment, claims 1, 11 and 20 were amended. Claims 1-3, 5-11, and 13-20 stand pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021, has been entered.
 Response to Arguments
The outstanding rejection of all claims under 35 USC 112(b) was overcome by the amendments to the claims of October 26, 2021, cancelling the clauses in question in the claims. 
Applicant’s arguments with respect to the rejection of claim(s) 1-3, 5-11, and 13-20 under 35 USC 103 in view of Kaelblein et al. (US 2007/0233113 A1); Weiner et al. (US 2017/0164990 A1); and Cremer et al. (US 2017/0215931 A1) have been considered but are moot because the new ground of rejection does not rely on any 
The newly presented rejections were necessitated by the amendments of October 26, 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al. (US 2009/0299369 A1) in view of Weiner et al. (US 2017/0164990 A1).
Regarding claim 1-3 and 10, Orbay teaches

A bone stabilization plate as in fig. 1, comprising: 
an elongate body 1 extending from a first end (down as on the page in fig. 1) to a second end (forked end) along a central longitudinal axis (axis through center of plate, up/down as on the page in fig. 1), the elongate body defining a plurality of screw holes therethrough (choosing every other hole 8) and a k-wire hole disposed between each of the screw holes 8 of the elongate body (choosing the other, not chosen holes, 8; there is no reason that a k-wire cannot be guided through the designated holes 8); 

a groove laterally separating the first and second ears from each other as seen in fig. 1, the groove longitudinally extending on the central longitudinal axis a distance from the second end toward the first end such that the groove extends to a position which is closer to the first end than the screw holes 8 of the ears.
	Orbay fails to teach a first tine extending from the first ear and a second tine extending from the second ear, the first and second tines each terminating at a sharp point.
Weiner teaches a plate of many embodiments, including, for example, figs. 18 and 27. These various embodiments teach that it is known to terminate a second end of a plate with a single ear (fig. 18, bottom region 124) or with two ears (fig. 27, bottom region 224). Further, Weiner shows that it was known to have first and second tines 220 start near the screw holes as in fig. 27.
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the second end of Orbay to include tines on the two ears near the screw holes as suggested by Weiner, in order to customize the Orbay device for use in a particular anatomic location.  
Regarding claims 5 and 6, the groove can be seen as in fig. 1 of Orbay and includes the claimed depth and width regions. 
Regarding claims 7 and 8, Orbay includes scalloped edges as in fig. 1. The narrowed portions of the scalloped edges coincide with locations of the k-wire holes (a narrowed scalloped edge is present adjacent each designated k-wire hole). 
Regarding claim 9, indentations are present where the ears join the elongate body such that a width of the plate is narrowed relative to a width of the first and second ears. 
Claims 11 and 13-20 are considered essentially duplicative of claims 1-3 and 5-9, with minor distinctions, or limitations rejected, above, in dependent claims now being found in the independent claims. In particular, claim 11 is considered to be essentially a reworded version of claims 1 and 6 and is rejected for the same reasons; claims 13-19 correlate with claims 2, 3, 5, 7, 9, and 10, respectively, and are rejected for the same reasons; Claim 20 is considered to be a combination of claims 1 and 6-8 and is considered to be rejected for the same reasons as those claims are rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799